

EXCLUSIVE LICENSE AGREEMENT


THIS EXCLUSIVE LICENSE AGREEMENT ("agreement") is made and entered into as of
January 1, 2005, by and between NETWORD PUBLISHING, INC., a California
corporation ("LICENSOR"), WALDROP ENTERPRISES, INC., a California corporation
and a shareholder of LICENSOR ("LICENSEE"), and THE PHILLIP LEE BONNELL 2004
TRUST DATED JULY 31, 2004 and a shareholder of LICENSOR (the "Bonnell Trust").


RECITALS


A. LICENSOR is the proprietor or licensee of a variety of intellectual property,
including without limitation the service mark and trade name "VERBAL ADVANTAGE"
and the other intellectual property to be licensed to LICENSEE hereunder as
listed and described in EXHIBIT A attached hereto and incorporated herein by
this reference, and as such EXHIBIT A may be subsequently amended by the parties
hereto from time to time in writing (collectively the "licensed property").


B. LICENSEE wishes to conduct business as VERBAL ADVANTAGE and otherwise apply
the licensed property to various educational and learning aids and other
materials (individually a "product" and collectively the "products") made in
accordance with specifications adopted by LICENSOR from time to time (the
"specifications"). In addition, LICENSEE wishes to retain LICENSOR for certain
limited marketing consultations in connection therewith.


C. The parties hereto hereby acknowledge and confirm that, effective as of
December 31, 2004, they have terminated that certain Exclusive License Agreement
dated August 22, 2003 between LICENSOR and LICENSEE; provided, however, that
LICENSEE remains obligated thereunder for, and hereby reiterates its promise to
promptly pay to LICENSOR, all remaining amounts of the royalty still owing
thereunder.


D. In further consideration of and concurrently with the execution of this
agreement, LICENSEE and the Bonnell Trust have entered into a Stock Purchase
Agreement dated as of January 1, 2005 (the "stock purchase agreement") (together
with a Secured Promissory Note dated as of January 1, 2005 in the amount of
$451,106.91 executed by LICENSEE in favor of the Bonnell Trust [the "stock
purchase note"]) and a Shareholders Agreement dated as of January 1, 2005 (the
"shareholders agreement") (together with a Secured Promissory Note dated as of
January 1, 2005 in the amount of $89,520.32 executed by LICENSEE in favor of
LICENSOR [the "shareholders agreement note"]) and LICENSOR and Phil Bonnell have
entered into an Employment Agreement dated as of January 1, 2005 (the
"employment agreement"). The stock purchase agreement, the stock purchase note,
the shareholders agreement, the shareholders agreement note, and the employment
agreement are collectively referred to herein as the "other transaction
documents."


GRANTS


1. In consideration of the foregoing recitals, LICENSOR hereby grants to
LICENSEE a license to use the licensed property throughout the world (the
"territory") on the products distributed or sold in the territory, and to
conduct business throughout the territory as VERBAL ADVANTAGE, said license
being subject to the provisions hereof (the "license"). During the term of this
agreement, the license is exclusive to LICENSEE, is personal to LICENSEE, and is
non-transferable except as may otherwise be specifically stated herein. In this
regard, LICENSOR shall not grant any other license with respect to the licensed
property during the term of this agreement.


TERMS AND CONDITIONS


2. In exchange for the license, LICENSEE shall pay a royalty to LICENSOR under
this agreement (the "royalty" or "royalties") as described in EXHIBIT B attached
hereto and incorporated herein by this reference, and as such EXHIBIT B may be
subsequently amended by the parties hereto from time to time in writing, and
LICENSEE shall timely and fully spend not less than $20,000.00 per week on
direct advertising expenses to promote the VERBAL ADVANTAGE and related products
that are subject to the royalties payable under this agreement.


3. LICENSOR agrees to be retained for certain limited marketing consultations
during the term hereof in exchange for additional compensation (the "consulting
compensation") and other payments as described in EXHIBIT C attached hereto and
incorporated herein by this reference, and as such EXHIBIT C may be subsequently
amended by the parties hereto from time to time in writing.


4. LICENSEE shall cause it and its shareholders, directors, officers and
employees (i) to use their best efforts in the promotion, marketing and sale of
the products within the territory; and (ii) not to promote, market or sell, or
have any more that a five percent (5%) interest in any other enterprise that
promotes, markets or sells, anything that competes, directly or indirectly, with
the licensed property. In this regard, when LICENSEE conducts business as VERBAL
ADVANTAGE LICENSEE shall do so in a manner that is in harmony with applicable
law and otherwise only apply the licensed property to products which meet the
specifications.


5. In order to maintain and promote a high standard of quality and appearance
for the products sold hereunder, the products authorized to be marketed under
the licensed property shall meet the specifications, and all elements and
processes of quality control, standards, and procedures relating to the products
shall be subject to a fifteen (15) day review and approval period by LICENSOR's
Chairman or CEO only (and not by LICENSOR's president or any other officer). If
written disapproval is not submitted within the fifteen (15) days after receipt
of the submittal by LICENSOR, the submittal shall be assumed to be approved on
the sixteenth (16th) day. LICENSEE shall provide LICENSOR with samples of its
products to be marked with the licensed property periodically on request, in
order that LICENSOR may ascertain compliance herewith.
 
6. LICENSEE shall not distribute any product marked with the licensed property,
which product has not previously been so marked, until (i) it has furnished
LICENSOR with a fair sample out of the first lot of the product produced by it
hereunder; and (ii) it has received the written approval thereof by LICENSOR's
Chairman or CEO only (and not by LICENSOR's president or any other officer). Any
sample not disapproved in writing within thirty (30) days after receipt of the
submittal by LICENSOR shall be assumed to be approved on the thirty-first (31st)
day.


7. LICENSEE agrees that nothing herein shall give to LICENSEE any right, title
or interest in the licensed property, except the right to use the licensed
property in accordance with the terms of this agreement, and that any and all
uses by LICENSEE of the licensed property shall inure to the benefit of
LICENSOR.


8. LICENSEE shall keep complete and accurate books and records, in accordance
with generally accepted accounting standards, of its manufacture, use and sale
of the products marketed under the licensed property or otherwise, and such
books shall be available to be inspected and copied by or audited at any time
during regular business hours by LICENSOR, the Bonnell Trust or their respective
designated agent or agents. If LICENSOR or the Bonnell Trust shall determine
that royalties and/or consulting compensation were underpaid by an amount over
$500.00, then LICENSEE shall immediately pay to LICENSOR, Attn: Phil Bonnell,
any royalties and consulting compensation owing plus LICENSOR's and the Bonnell
Trust's expenses incurred in connection with such inspection or audit.


9. Unless sooner expired or otherwise terminated as herein provided, this
agreement shall extend for the period of time during which the products marked
by LICENSEE are sold in the territory.


10. The term of this agreement commences on January 1, 2005 and expires on
December 31, 2009. LICENSEE shall have an option to extend the term of this
agreement for an additional one (1) year until December 31, 2010; provided,
however, that LICENSEE must provide LICENSOR with at least one hundred eighty
(180) days' written notice of its intention to exercise its option to extend the
term of this Agreement until December 31, 2010.


11. If LICENSEE defaults in the timely payment of any royalty, consulting
compensation or other amount required by this agreement and continues in such
default for a period of fifteen (15) days after receipt of written notice from
LICENSOR or the Bonnell Trust of such default, or if LICENSEE conducts business
as VERBAL ADVANTAGE in a manner that is not in harmony with applicable law and
continues in such default for a period of fifteen (15) days after receipt of
written notice from LICENSOR or the Bonnell Trust of such default, or if
LICENSEE applies the licensed property to any of the products which does not
meet the specifications and continues in such default for a period of fifteen
(15) days after receipt of written notice from LICENSOR or the Bonnell Trust of
such default, or if LICENSEE otherwise defaults under this agreement or under
any of the other transaction documents and such default continues for a period
of fifteen (15) days after receipt of written notice from LICENSOR or the
Bonnell Trust of such default, then LICENSOR or the Bonnell Trust shall have the
right to terminate this agreement at any time thereafter by giving written
notice of the intention to do so, and this agreement shall terminate one (1)
business day after LICENSEE receives said written notice of termination. Without

VERBAL ADVANTAGE EXCLUSIVE LICENSE AGREEMENT


of
______________   ______________
Initial s Initials
4828-4025-0624.5 


--------------------------------------------------------------------------------



limitation of the foregoing, any default by LICENSEE under any of the other
transaction documents shall be considered a default under this agreement.


12. If, for whatever reason, this agreement is terminated: (i) LICENSEE shall
not have any right to conduct business as VERBAL ADVANTAGE or mark, market or
sell the products with the licensed property subsequent to the date of such
termination, (ii) LICENSEE hereby agrees and warrants that, upon such
termination, it will not thereafter conduct business as VERBAL ADVANTAGE or make
any use of the products or licensed property, and (iii) LICENSEE shall pay as
and when provided under this agreement all unpaid royalties and consulting
compensation accrued as of the termination date.


13. All notices and other communications under this agreement shall be in
writing and shall be deemed given upon receipt through personal delivery,
overnight courier, facsimile transmission, or U.S. first class mail, return
receipt requested, to the parties at the following addresses and facsimile
numbers (or at such other address or facsimile number for a party as shall be
specified by like notice):


If to LICENSEE:    If to LICENSOR or the Bonnell Trust:
  Waldrop Enterprises, Inc.    Netword Publishing, Inc. or The Phillip
  95 Argonaut, Suite 240    Lee Bonnell 2004 Trust
Aliso Viejo, CA 92656    c/o Carlsmith Ball LLP
  Attention: William H. Waldrop    444 South Flower Street, 9th Floor
and J. Wade Mezey   Los Angeles, CA 90071
  Title: President and General Counsel   Attn: Steve Bradford
  Facsimile: (949) 716-0858    Facsimile: (213) 623-0032
  
14. This agreement shall be governed, interpreted and enforced pursuant to the
internal laws of the State of California, without reference to its conflicts of
law principles. The parties hereto consent to the personal and subject matter
jurisdiction of the Courts of the State of California and consent to venue, for
all purposes, to be held in and for the County of Los Angeles.


15. LICENSEE shall not encumber or assign this agreement in whole or in part,
whether voluntarily or involuntarily; provided, however, that LICENSEE may
assign the rights and burdens contemplated hereunder to any affiliate, parent or
subsidiary, or pursuant to a merger or acquisition with any affiliate, parent or
subsidiary.


16. This agreement shall be binding upon and shall inure to the benefit of the
parties hereto and, so far as the same may be assignable, to their successors
and assigns.


17. This agreement shall be binding upon and shall inure to the benefit of any
person or entity which controls or is controlled by a party hereto.


18. No failure or delay on the part of the LICENSOR in insisting upon or
enforcing or resorting to any of its powers, rights, remedies or options
hereunder, and no partial or single exercise thereof, shall constitute a waiver
of any such powers, rights, remedies or options unless such waiver be in writing
signed by LICENSOR.


19. The non-prevailing party in any judicial proceeding arising out of or
relating to this agreement, including for breach, interpretation, or
enforcement, shall be fully responsible for and pay the prevailing party's
reasonable attorneys' fees, costs, and expenses, including, without limitation,
those incurred preliminary to the institution of any such action or proceeding,
which attorneys' fees, costs, or expenses awarded hereunder shall be included as
part of any ruling, award or judgment, which sums, if desired by the prevailing
party and permissible, shall be deemed items of cost. The parties hereto
specifically agree that the determination of any attorney fee, cost or expense
award permitted hereunder shall not be limited by any attorney fee schedule or
method of computation of fees or definition of recoverable costs established by
statute or court rule.


20. Full and timely payment of the royalties and consulting compensation owing
from LICENSEE to LICENSOR hereunder as well as LICENSEE's compliance with the
other terms and conditions of this agreement and the other transaction documents
are secured under that certain Stock Pledge Agreement from LICENSEE to the
Bonnell Trust of even date herewith.


21.  If any portion of this agreement is determined to be invalid or
unenforceable by a court of competent jurisdiction, the validity, legality, and
enforceability of the remaining provisions shall not be

VERBAL ADVANTAGE EXCLUSIVE LICENSE AGREEMENT


of
______________   ______________
Initial s Initials
4828-4025-0624.5 


--------------------------------------------------------------------------------



affected. Additionally, that portion of this agreement that is determined to be
invalid or unenforceable shall be adjusted, rather than voided, to achieve the
intent of the parties under this agreement.  


22. This agreement (including, without limitation, the recitals and exhibits
hereof and hereto) contains the entire agreement between the parties hereto in
connection with subject matter hereof and supersedes all prior agreements or
understandings or communications (including, without limitation, any faxed or
e-mailed communications) that they may have had regarding this agreement or such
subject matter, either oral or in writing. In this regard, the parties hereto
specifically disavow and repudiate any other purported license agreement
document which Phil Bonnell may have signed as a representative of Vision Direct
Publishing, Inc. as a purported party to that document. No variations,
modifications, supplements, waivers, or changes shall be binding upon any party
hereto unless set forth in a written agreement duly executed and delivered by
such party.


23. The parties agree that irreparable damage would occur in the event that any
of the provisions of this agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
parties shall be entitled to an injunction or injunctions to prevent breaches of
this agreement and to enforce specifically the terms and provisions hereof in
any court of the United States or any state having jurisdiction, this being in
addition to any other remedy to which they are entitled at law or in equity.


IN WITNESS WHEREOF, the parties have executed this agreement the day and year
first above written.     
"LICENSOR"


NETWORD PUBLISHING, INC.




By:_____________________________
Phil Bonnell, Chairman & CEO

"LICENSEE"


WALDROP ENTERPRISES, INC.






By:_____________________________
William H. Waldrop, President






By:_____________________________
Joseph Wade Mezey, Secretary


"Bonnell Trust"


THE PHILLIP LEE BONNELL 2004 TRUST DATED         JULY 31, 2004





By:_____________________________
Phillip Lee Bonnell, Trustee


The undersigned hereby disavows and repudiates as of January 1, 2005 any other
purported license agreement document that Phil Bonnell may have signed as a
representative of the undersigned:


Vision Direct Publishing, Inc.




By:_______________________
William H. Waldrop, President 

VERBAL ADVANTAGE EXCLUSIVE LICENSE AGREEMENT


of
______________   ______________
Initial s Initials
4828-4025-0624.5 


--------------------------------------------------------------------------------



EXHIBIT A
As of January 1, 2005


LICENSED PROPERTY


The licensed property under this agreement includes LICENSOR's proprietary or
license rights in and to each of the products listed for sale on the
www.verbaladvantage.com website as of January 1, 2005, and as such products may
change from time to time with LICENSOR's advance written approval pursuant to
paragraph 6 of this agreement, together with any and all associated trade names,
domain name (including but not limited to www.verbaladvantage.com), service
marks (including, without limitation, nos. 2691092, 2446166, 1591849 & 2417682),
copyrights, logos, designs, toll free telephone numbers, and other intellectual
property, including without limitation, VERBAL ADVANTAGE and CONVERSATION
CONFIDENCE.


THIS EXHIBIT A TO THE EXCLUSIVE LICENSE AGREEMENT DATED AS OF JANUARY 1, 2005 IS
ACKNOWLEDGED AND AGREED TO BY THE UNDERSIGNED AS OF JANUARY 1, 2005:


"LICENSOR"


NETWORD PUBLISHING, INC.




By:_____________________________
Phil Bonnell, Chairman & CEO

"LICENSEE"

WALDROP ENTERPRISES, INC.






By:_____________________________
William H. Waldrop, President


"Bonnell Trust"


THE PHILLIP LEE BONNELL 2004 TRUST DATED         JULY 31, 2004





By:_____________________________
Phillip Lee Bonnell, Trustee

















VERBAL ADVANTAGE EXCLUSIVE LICENSE AGREEMENT


of
______________   ______________
Initial s Initials
4828-4025-0624.5 


--------------------------------------------------------------------------------



EXHIBIT B
As of January 1, 2005


ROYALTIES


During the term of this agreement, LICENSEE shall pay monthly royalties to
LICENSOR consisting of (i) $8,000.00, which shall be paid no later than the
fifth (5th) day of each month, with payments commencing on or before January 5,
2005, plus (ii) two percent (2%) of "net receipts" from the products, with "net
receipts" defined as the aggregate of all receipts from the products without
making any exclusions or deductions except for returns, which shall be paid from
the previous month's total net receipts no later than the fifteenth (15th) day
of each month, with payments commencing on or before February 15, 2005 based on
January 2005 net receipts and ending on or before January 15, 2010 based on
December 2009 net receipts. With each such net receipts royalty payment,
LICENSEE shall furnish a written report showing LICENSEE's total net receipts
from the products for the prior month.


If LICENSEE should opt to extend this agreement for one additional year through
December 31, 2010 pursuant to paragraph 10 of this agreement, LICENSEE shall pay
monthly royalties to LICENSOR of $15,000.00, which shall be paid as provided
hereinabove, commencing on or before January 5, 2010, plus two and one-half
percent (2.5%) of net receipts, which shall be paid as provided hereinabove,
commencing on or before February 15, 2010 based on January 2010 net receipts and
ending on or before January 15, 2011 based on December 2010 net receipts.


THIS EXHIBIT B TO THE EXCLUSIVE LICENSE AGREEMENT DATED AS OF JANUARY 1, 2005 IS
ACKNOWLEDGED AND AGREED TO BY THE UNDERSIGNED AS OF JANUARY 1, 2005:


"LICENSOR"


NETWORD PUBLISHING, INC.




By:_____________________________
Phil Bonnell, Chairman & CEO

"LICENSEE"

WALDROP ENTERPRISES, INC.






By:_____________________________
William H. Waldrop, President


"Bonnell Trust"


THE PHILLIP LEE BONNELL 2004 TRUST DATED         JULY 31, 2004





By:_____________________________
Phillip Lee Bonnell, Trustee


VERBAL ADVANTAGE EXCLUSIVE LICENSE AGREEMENT


of
______________   ______________
Initial s Initials
4828-4025-0624.5 


--------------------------------------------------------------------------------



EXHIBIT C
As of January 1, 2005


LIMITED CONSULTATIONS


During the term of this agreement (provided that LICENSOR is reasonably
available as described hereinbelow), LICENSOR agrees to provide comments to
LICENSEE from time to time when reasonably requested to do so based on
LICENSOR's experience in the area of marketing development, including with
respect to development and implementation of marketing strategy, management of
outside media vendors, creative development, and other areas in which LICENSOR
may agree to provide comments from time to time. Such consultations shall be
provided on an as-needed, on-call basis. LICENSEE understands and agrees that
the comments from LICENSOR hereunder shall be provided in whatever manner deemed
appropriate by LICENSOR and shall not be rendered for a specific amount of time.
LICENSOR shall be entitled to communicate its comments via telephone, facsimile
transmission, e-mail or other reasonable means, at its discretion. LICENSOR
shall be required to be reasonably available by such reasonable means for a
period not to exceed ten (10) hours per week. LICENSEE acknowledges and agrees
that LICENSOR makes no representations or warranties regarding its comments
provided hereunder and that LICENSOR shall provide them as an independent
contractor of LICENSEE.
 
In exchange for the above-referenced consulting services, LICENSEE shall pay
consulting compensation to LICENSOR consisting of (i) $3,000.00 per month, which
shall be paid no later than the fifth (5th) day of each month, with payments
commencing on or before January 5, 2005; and (ii) $3,000.00 per calendar
quarter, which shall be paid no later than the twenty-fifth (25th) day of April,
July, October and January, with payments commencing on or before April 25, 2005,
provided not less than 1.5% of those that actually received direct mail
solicitations during the previous calendar quarter, and for which solicitations
LICENSOR provided its comments, contacted LICENSEE or any affiliate, subsidiary
or parent of LICENSEE, on or before the twentieth (20th) day following the end
of such previous calendar quarter. With each such quarterly payment, LICENSEE
shall furnish a written report itemizing the applicable total direct mail
solicitations and the responses thereto for the relevant quarter. In addition,
LICENSEE shall timely and fully pay not less than $5,000.00 to LICENSOR on or
before the fifth (5th) day of each month of the term of this agreement
commencing March 5, 2005, to be used by LICENSOR to cover some of the costs of
retaining and compensating Sandra Minadeo as LICENSOR's assistant marketing
director to assist with LICENSOR's marketing development work. Without
limitation on any of its other rights to terminate Ms. Minadeo, LICENSOR shall
terminate Ms. Minadeo for any of the following actions with respect to LICENSOR:
(a) habitual neglect of duty; (b) material insubordination; (c) fraud,
embezzlement or theft; or (d) death.
"LICENSOR"


NETWORD PUBLISHING, INC.




By:_____________________________
Phil Bonnell, Chairman & CEO

"LICENSEE"

WALDROP ENTERPRISES, INC.






By:_____________________________
William H. Waldrop, President


"Bonnell Trust"


THE PHILLIP LEE BONNELL 2004 TRUST DATED         JULY 31, 2004





By:_____________________________
Phillip Lee Bonnell, Trustee   
